UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-1593


DAVOUD ALLEN EGHBALI,

                Plaintiff - Appellant,

          v.

DEPARTMENT OF ENERGY, at the Savannah River National Lab,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Aiken.   J. Michelle Childs, District Judge.
(1:12-cv-03460-JMC)


Submitted:   October 15, 2015             Decided:   November 25, 2015


Before GREGORY, DIAZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Davoud Allen Eghbali, Appellant Pro Se.     Terri Hearn Bailey,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Davoud Allen Eghbali appeals the district court’s orders

accepting     the   recommendation   of   the   magistrate   judge   and

dismissing his employment discrimination complaint and denying

his motion under Fed. R. Civ. P. 59(e).          We have reviewed the

record and find no reversible error.       Accordingly, we affirm the

district court’s orders.       See Butler v. Drive Auto. Indus. of

Am., Inc., 793 F.3d 404 (4th Cir. 2015).         We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                               AFFIRMED




                                     2